Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a lump” in line 16 should be amended to read –the lump--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “a lump” in line 4 should be amended to read –the lump--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “said the force” in line 2 should be amended to read –the force--, the phrase “inflatable chambers” in line 2 should be amended to read –a plurality of inflatable chambers--, the phrase “chambers” in line 3 and 4 should be amended to read –inflatable chambers--, --.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “a force applying unit” should be amended to read –the force applying units--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “a lump” in line 3 should be amended to read –the lump--.  Appropriate correction is required.

Claims 13, 14 and 16 are objected to because of the following informalities:  the phrase “a lump” in line 3 should be amended to read –the lump--, and the phrase “the signals” in line 2 should be amended to read –the received signals--.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  the phrase “the member” in line 2 should be amended to read –the breast-contacting member--.  Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  the phrase “a lump” in line 2 should be amended to read –the lump--.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities: the phrase “breast tissue” in line 4 should be amended to read –the breast tissue--, the phrase “a lump” in line 9 should be amended to read –the lump--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3-5, 7, 10-14, 16, 29-29, 34, 35 and 39 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

Claim 1, recite the limitations “at least one breast-contacting member shaped to contact a surface of a breast” in lines 2-3, “breast-contacting member and positioned to contact a surface of the breast” in lines 6-7, and “the pattern suitable to detect a lump underlying the surface” in line 9, and claim 26 recite the limitation “chemical sensor is in contact with a nipple” in line 3. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Limitations “breast-contacting member” in claims 1 and 28.
Limitation “force applying units” in claims 7, 10
Limitation “controller configured for” in claims 1, 3-5, 12-14, 16, 29, 34 and 35.
Limitation “cameras configured for acquiring” in claim 39.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Limitation “force applying units” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 28 recite the limitation “base configuration” in line 3, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosures of “base configuration” in the Specification is (cup-like supporting member 402 comprises two or more base configurations (e.g. 2, 3, 4, 6, 8 or intermediate, larger or smaller number of base configurations), each configuration suitable to force the breast received within the cup into a predefined shape, par.0176), this is not a specific definition that imparts weight to the claim language. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what the claimed “base configuration” must or must not include or what does it represent. The scope of the claim remains indeterminate because of the claimed “base configuration”.
The Examiner respectfully notes for the purpose of examination the limitation “base configuration” will be interpreted as the shape of the breast when force is applied upon.

Claim 40 recite the limitation “a tissue response” in line 8, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “tissue” in line 8 is the same and/or different than the claimed 

Claim 35 recites the limitations "the tissue surface" in line 2 and “the thoracic cage” in line 3.  There are insufficient antecedent basis for these limitations in the claim.

Claim 40 recites the limitations "the shape" in line 3, and “the received force-related signals” in line 9.  There are insufficient antecedent basis for these limitations in the claim.

Claim 58 recites the limitation "the received pressure signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11-14, 27-29, 34, 35, 40 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Netta et al (U.S 5,830,159).


at least one breast-contacting member shaped to contact a surface of a breast (bra 12 is shaped and contoured to contact a breast of a patient, col.4, lines 3-16, fig.1), the member comprising an array of force applying units (two cups 14 exerting force on each breast, col.4, lines 29-32) and an array of sensors (strain gauges 32, col.4, lines 25-36, fig.1-2 and temperature sensors 30, col.4, lines 18-25, fig.1-2) configured for sensing at least one parameter in response to force applied by the force applying units; 
the force applying units and the sensors disposed on or within the breast-contacting member and positioned to contact a surface of the breast (as best seen in fig.1-2); 
a memory storing one or more patterns to be applied by the force applying units, the patterns suitable to detect a lump underlying the surface (memory 38, control circuitry is adapted for transmitting a continuous sequence of activation signals to the multiplexer at a predetermined clock rate, col.4, lines 45-60); 
wherein the pattern comprises a sequence of forces that vary spatially and/or vary in time (control circuitry is adapted for transmitting a continuous sequence of activation signals to the multiplexer at a predetermined clock rate, col.4, lines 51-60); 
a controller (control circuitry 40, col.4, lines 50-67, fig.2) configured for reading data from the memory to automatically control application of force by at least some of the force applying units according to at least one of the patterns (the control circuitry is equipped with a control switch such that a user may selectively actuate the same only when the user is remaining still and has completely exhaled. Further, it is preferred that 
the controller further configured for communicating with the array of sensors to receive signals associated with the at least one parameter sensed in response to the application of force (measuring pressure and temperature of the breast, col.4, line 50 to col.5, line 11), and 
to process the received signals to detect a lump (analyzing pressure and temperature signals to determine any anomalies in the breast or a presence of a tumor, col.5, lines 11-25)..

As to claim 3, Netta discloses the wearable device, wherein the at least one parameter sensed by the sensors comprises pressure exerted by the breast onto the breast-contacting member in response to the applied force, and wherein at least some of the sensors comprise pressure sensors (a pair of strain gauges 32 each coupled to an associated cup of the brassiere. Such coupling is preferably afforded adjacent a central extent of the bottom edge thereof. In operation, each strain gauge is adapted to emit a pressure signal representative of a current pressure that is exerted by the breast on the associated cup. Such pressure is a direct function of the size of the breast, col.4, lines 25-35, fig.1-2).

As to claim 4, Netta discloses the wearable device, wherein the controller is configured to process the received signals by comparing one or more received signals of a certain 

As to claim 5, Netta discloses the wearable device, wherein the controller is configured to process the received signals by comparing one or more signals received from a certain tissue region to one or more signals received from the same tissue region when a different force pattern was applied (col.4, line 55 to col.5, line 16, the Examiner respectfully note that the proper/reference signals that the current signals are compared to can be from same region and/or different region, while force applied to any tissue varies).

As to claim 11, Netta discloses the wearable device, wherein the force applying units are configured to apply force along a transverse plane, a sagittal plane and/or a coronal plane of a patient screened using the device (the force exerted by the cups on the breast is in different directions, as best seen in fig.1).

As to claim 12, Netta discloses the wearable device, wherein the controller is configured for processing the received signals to determine at least existence of a lump by comparing the signals to a reference table or to results of previous screenings of the patient (the control circuitry compares the digital temperature signals and pressure signals received from the analog to digital converter with the pair of temperature signals and pressure signals received from the memory means, col.4, lines 50-65 and col.5, lines 8-25).


As to claim 14, Netta discloses the wearable device, wherein the controller is configured for processing the signals to determine a volume of a lump (detecting any anomalies in size and temperature of the breasts which in turn provides an indication of a possible tumor or infection. As an option, a separate brassiere may be utilized to transmit gamma rays to the breast upon ascertaining the existence and location of a tumor, col.5, lines 11-25, the Examiner respectfully notes that the measured size, location and temperature distribution will allow the user to determine volume of the lump/tumor).

As to claim 27, Netta discloses the wearable device, wherein the device is configured to be self-operated by a patient using the device (the control circuitry is equipped with a control switch such that a user may selectively actuate the same only when the user is remaining still and has completely exhaled, col.5, lines 1-11, and the user may then periodically utilize the present invention to detect any anomalies in size and temperature of the breasts which in turn provides an indication of a possible tumor or infection, col.5, lines 18-25, the Examiner respectfully notes that the wearable bra 12 is easily self-operated by the user/patient).



As to claim 29, Netta discloses the wearable device, wherein the controller is configured to select a screening protocol automatically according to a current shape of the breast (pressure is a direct function of the size of the breast, col.4, lines 32-60).

As to claim 34 and 58, Netta discloses the wearable device, wherein the controller is configured to producing a pressure distribution map of the received pressure signals (the alert consists of the indication of which sensor generated the temperature or pressure signal that differed by the predetermined amount, col.5, lines 11-25, the Examiner respectfully notes since the controller measures pressure from all staring agues, so the print out will include pressure sensed from each sensor and location of each sensor).

As to claim 35, Netta discloses the wearable device, wherein the controller is configured to detect a location of a lump relative to the tissue surface or relative to the thoracic cage (the alert consists of the indication of which sensor generated the temperature or pressure signal that differed by the predetermined amount, the user may then periodically utilize the present invention to detect any anomalies in size and temperature of the breasts which in turn provides an indication of a possible tumor or infection, a ascertaining the existence and location of a tumor, col.5, lines 11-25).

As to claim 40, Netta discloses a method of screening breast tissue for early detection of cancer (method carried by system 10, abstract and col.4, fig.1), comprising: 
providing a wearable device contoured to fit the shape of a breast (bra 12 is shaped and contoured to contact a breast of a patient, col.4, fig.1); 
automatically applying force to breast tissue using the device (applying force by cups 14, col.4, lines 29-32), the force applied in at least one pattern selected to detect a lump underlying a surface of the breast (col.5, lines 11-25); 
the pattern comprising one or more forces that vary spatially and/or vary in time (control circuitry is adapted for transmitting a continuous sequence of activation signals to the multiplexer at a predetermined clock rate, col.4, lines 51-60); 
automatically sensing a tissue response to the applying of force (measuring pressure and temperature of the breast using sensors 30 and 32, col.4, line 50 to col.5, line 11); and 
analyzing the received force-related signals to identify a lump in the breast (analyzing pressure and temperature signals to determine any anomalies in the breast or a presence of a tumor, col.5, lines 11-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netta et al (U.S 5,830,159), in view of Davies et al (US 2012/0271141).

Netta disclose the invention substantially as claimed above, but failed to disclose the force applying units comprise inflatable chambers, each chamber independently and controllably inflatable and deflatable, the chambers disposed within the member such that each chamber of the plurality of chambers has an elastic wall part configured to be in contact with a portion of the breast surface and to apply a known force to the portion when the chamber is inflated with an inflation fluid or air, wherein the controller is configured for processing the signals to determine stiffness of a lump.
However Davies discloses an analogous breast wearable device (10, fig.1) to detect electrophysiological characteristics in breast tissue, wherein cups (12, fig.1-2), comprises force applying units comprise inflatable chambers, each chamber independently and controllably inflatable and deflatable, the chambers disposed within the member such that each chamber of the plurality of chambers has an elastic wall part configured to be in contact with a portion of the breast surface and to apply a known force to the portion when the chamber is inflated with an inflation fluid or air (volume 50, diaphragm 18, reservoir 24 and fill port 17, par.23-25 and par.35, fig.1-2), wherein the controller is configured for processing the signals to determine stiffness of a lump 
 
As these types of inflatable force applying wearable chambers, are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to substitute cups 14 taught by Netta with inflatable cups taught by Davies’s invention, and/or to include inflating chambers in cups 14 taught by Netta’s invention, as the inflatable chamber taught by Davies’s invention, without changing their respective function, in order to exert pressure on the breast/soft tissue to be screened to detect abnormal tissue/tumor, as taught by Davies’s invention (par.7-12 and par.33).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netta et al (U.S 5,830,159), in view of Sarvazyan et al (US 5,833,633).

Netta disclose the invention substantially as claimed above, but failed to disclose the force applying unit comprises a moveable rod, a roller, or a bead.
  However Sarvazyan discloses an analogous breast screening hand-held device, comprising a pressure sensor array, data acquisition circuit, and a microprocessor are mounted in a hand held pad. Detection of nodules is achieved by analyzing the dynamic and spatial features of the pressure pattern while the probe pressed to the breast is periodically moved transversely to the ribs (abstract), wherein the force applying unit 

As these types of rollers/movable rods force applying devices, are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include rollers/moveable rods in cups 14 taught by Netta’s invention, as rollers and moveable rods taught by Sarvazyan’s invention, without changing their respective function, in order to exert pressure on the breast/soft tissue to be screened to detect abnormal tissue/tumor, as taught by Sarvazyan’s invention (abstract).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netta et al (U.S 5,830,159), in view of Davies et al (US 2004/0253652).

Netta disclose the invention substantially as claimed above, but failed to disclose the device further comprises a chemical sensor attached to the member such that the chemical sensor is in contact with a nipple of the breast for obtaining information about one or more chemical constituents of a secretion discharged from the nipple.
 However Davies discloses an analogous breast screening system (abstract), wherein the system comprises a chemical sensor attached to the member such that the chemical sensor is in contact with a nipple of the breast for obtaining information about one or more chemical constituents of a secretion discharged from the nipple (nipple cup electrode 502, par.36-44, par.96, par.142).
.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netta et al (U.S 5,830,159), in view of Naimi et al (U.S 2016/0206211).

Netta disclose the invention substantially as claimed above, but failed to disclose the device comprises one or more cameras configured for acquiring an image of the breast.
 However Naimi discloses an analogous breast screening system, wherein the system comprises a camera to take images of the breast (par.100-101, fig.6B).

As these types of breast cameras are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a camera in Netta’s invention, as the camera taught by Naimi’s invention, in order to compare the temperature measured (by temperature sensors in Netta’s invention) of the body's surface with the thermal image of the body's surface obtained by the IR camera. By this comparison, a decision may be made whether or not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791